              Case 2:19-cv-01270-MJP Document 151 Filed 03/16/21 Page 1 of 2




 1                                                                   The Honorable Marsha J. Pechman
                                                                              Trial Date: May 3, 2021
 2

 3

 4

 5

 6

 7                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 8                                         AT TACOMA

 9   CARLA SHORT, individually and as                     No. 2:19-cv-01270-MJP
     Personal Representative of the Estate of
10   DONALD J. SHORT,                                     STIPULATION AND ORDER OF
                                                          DISMISSAL WITH PREJUDICE OF
11                  Plaintiff,                            DEFENDANT GENERAL ELECTRIC
                                                          COMPANY
12          v.

13   AIR & LIQUID SYSTEMS                                 [Clerk’s Action Required]
     CORPORATION, as Successor by Merger
14   to BUFFALO PUMPS, INC.; et al.,

15                  Defendants.

16                                              STIPULATION
17          Plaintiff CARLA SHORT, individually and as Personal Representative of the Estate of
18   DONALD J. SHORT (hereinafter, “Plaintiff”) and Defendant General Electric Company, by and
19   through her counsel of record, stipulate that all claims against Defendant General Electric
20   Company, only may be dismissed with prejudice and without costs or attorney fees as to any party
21   in the above-captioned matter, reserving to Plaintiff her claims against the other parties.
22    DATED this 15th of March 2021.                   DATED this 15th of March 2021.
23    BERGMAN DRAPER OSLUND UDO                        TANENBAUM KEALE, LLP
24
      s/Ruby K. Aliment                                s/Christopher S. Marks
25    Ruby K. Aliment, WSBA #51242                     Christopher S. Marks, WSBA #28634

26    Attorneys for Plaintiff                          Attorneys for General Electric Company


      STIPULATION AND ORDER OF DISMISSAL WITH                           TANENBAUM KEALE, LLP
                                                                           One Convention Place
      PREJUDICE OF DEFENDANT GENERAL ELECTRIC
                                                                         701 Pike Street, Suite 1575
      COMPANY - 1                                                            Seattle WA 98101
      Case No.: 2:19-cv-01270-MJP                                             (206) 889-5150
              Case 2:19-cv-01270-MJP Document 151 Filed 03/16/21 Page 2 of 2




 1                                      ORDER OF DISMISSAL

 2          THIS MATTER having come before the Court by way of stipulated motion by Plaintiff
 3   and Defendant General Electric Company, to dismiss all claims against Defendant General Electric
 4   Company, only, with prejudice and without costs and/or fees, and the Court being fully advised in
 5   the premises, now therefore it is hereby ORDERED as follows:
 6          All Plaintiff’s claims against Defendant General Electric Company, only are hereby
 7   dismissed with prejudice and without costs or attorney fees as to any party.
 8

 9          DATED: March 16, 2021
10

11

12
                                                          A
                                                          Marsha J. Pechman
13                                                        United States District Judge

14
     PRESENTED BY:
15   TANENBAUM KEALE LLP
16

17   s/Christopher S. Marks
     Christopher S. Marks, WSBA #28634
18
     Attorneys for General Electric Company
19

20

21

22

23

24

25

26



      STIPULATION AND ORDER OF DISMISSAL WITH                          TANENBAUM KEALE, LLP
                                                                          One Convention Place
      PREJUDICE OF DEFENDANT GENERAL ELECTRIC
                                                                        701 Pike Street, Suite 1575
      COMPANY - 2                                                           Seattle WA 98101
      Case No.: 2:19-cv-01270-MJP                                            (206) 889-5150
